Dear Chief Smith:
Your request for an Attorney General's opinion has been forwarded to me for research and reply.  Specifically, you ask whether your pastor can provide counseling services to officers for a fee.
Your inquiry does not mention that the person in question is licensed as a psychiatrist, psychologist or social worker, and it is assumed that he is not.  If he were licensed as any of these enumerated professions specific laws would apply to him. Since he is not licensed as one of these professions, La.R.S. 37:1101 et seq., provides the pertinent law.
A "licensed professional counselor," "mental health counseling services," and "practice of mental health counseling" are defined in La.R.S. 37:1103.  This statute is reproduced for you as follows:
 Section 1103.  Definitions
    (1) "Board" means the Louisiana Licensed Professional Counselors Board of Examiners.
    (2) "Licensed professional counselor" means any person who holds himself out to the public for a fee or other personal gain, by any title or description of services incorporating the words "licensed professional counselor" or any similar term, and who offers to render professional mental health counseling services denoting a client-counselor relationship in which the counselor assumes responsibility for knowledge, skill, and ethical considerations needed to assist individuals, groups, organizations, or the general public, and who implies that he is licensed to practice mental health counseling pursuant to this Chapter.
    (3) "Mental health counseling services" means those acts and behaviors coming within the practice of mental health counseling as defined in this Chapter, including the diagnosis and treatment of conditions or disorders requiring mental health counseling as defined in Subparagraph (4) (a) of this Section.  However, nothing in this Chapter shall be construed to authorize any person licensed hereunder to administer or interpret tests in accordance with the provisions of R.S. 37:2352 (5), except as provided by Title 46, Part LXIII, Chapter 17, Section 1702 (E) of the Louisiana Administrative Code, or engage in the practice of psychology or to prescribe, either orally or in writing, distribute, dispense, or administer any medications.
    (4)   "Practice of mental health counseling" means rendering or offering to individuals, groups, organizations, or the general public by a licensed professional counselor, any service consistent with his professional training as prescribed by R.S. 37:1107 (A) (8), and code of ethics/behavior involving the application of principles, methods, or procedures of the mental health counseling profession which include but are not limited to:
    (a) "Mental health counseling", which means assisting an individual or group, through the counseling relationship, to develop an understanding of personal problems, to define goals, and to plan actions reflecting his or their interests, abilities, aptitudes, and needs as these are related to personal and social concerns, educational progress, and occupations and careers.
    (b) "Consulting", which means interpreting or reporting scientific fact or theory to provide assistance in solving current or potential problems of individuals, groups, or organizations.
    (c) "Referral activities", which means the evaluating of data to identify problems and to determine the advisability of referral to other specialists.
    (d)  "Research activities", which means reporting, designing, conducting, or consulting on research in counseling with human subjects.
    (e) "Appraisal", which means the use or administration of tests of language, educational and achievement tests, adaptive behavioral tests, and symptoms screening checklists or instruments, as well as tests of abilities, interests, and aptitudes for the purpose of counseling persons in coping with or adapting to, changing life situations that are due to problems in living.
From the information in your opinion request it seems that your pastor is providing mental health counseling services for the officers in your employ.  While there are certain individuals who are excluded from having to meet the requirements of La.R.S.37:1101 et seq., it appears that priests, rabbis, Christian Science practitioners, or ministers are only exempted provided that they are practicing within the employment of their church or religious affiliated institution.  Since the individual in question is practicing outside of his religious employment and is not licensed as a professional counselor, his activities are not in compliance with the law.  Included below is La.R.S. 37:1113
(5) which is the exclusion for religious counselors.
 Section 1113.  Exclusions
  The following persons and their activities are exempted from the licensing  requirements of this Chapter:
    (5)   Any priest, rabbi, Christian Science practitioner, or minister of the gospel of any religious denomination,  provided they are practicing within the employment of their church or religious affiliated institution and they do not represent themselves as licensed professional counselors or mental health counselors unless they have also been licensed under the provisions of R.S. 37:1107.  (Emphasis added).
I trust this sufficiently answers your question.  However, if you should need anything further, do not hesitate to contact this office.
Very truly yours,
                              RICHARD P. IEYOUB ATTORNEY GENERAL
                              BY:__________________________________ FRANCES J. PITMAN ASSISTANT ATTORNEY GENERAL
RPI/FJP/sc
a:\/00-214.op